Interim Decision #1856

MAI-Luc

or

PEREZ

In Visa Petition Proceedings
A-18187416
Decided by District Director March, 22, .1968
Benenclary, who has a B.A. degree with a major in journalism and more than 3
years experience as a journalist, is a qualified journalist within the meaning

of sections 101(a) (32) and 203 (a) (3) of the Immigration and Nationality Act,
as amended.

The petition was filed by the beneficiary for third preference classification as a member of the professions based upon his qualifications as
a journalist.
He is married, a native and citizen of the Philippines, presently
residing with his spouse in the Philippines. In 1961, following four
years of study, he was graduated from San Beda College, Manila,
Philippines, with a bachelor of arts degree. His major field of study
was in journalism, his minor field was in English. He was employed
from July 1964 to date, by the Department of Agriculture and Natural

Resources, Quezon City, Philippines, as an Information Writer. His
duties include that of acting copy editor of the Philippine Journal of
Animal Industry; article research; and the writing of leaflets, pamphlets, brochures, press releases, and other publications for the
Department.
Section 203 (a) (3) of the Act, as amended, relates to issuance of immigrant visas "to qualified immigrants who are members of the professions, or who because of their exceptional ability in the sciences or
the arts will substantially benefit prospectively the national economy,
cultural interests, or welfare of the United States." The term "profession" is defined in section 101 (a) (32) of the Act as including but
not being limited to architects, engineers, lawyers, physicians, surgeons, and teachers in elementary schools, colleges, academies, or
seminaries.
The Occupational Outlook Handbook, 1966-67 edition, published by
the Department of Labor Statistics, United States Department of
Labor, contains on pages 231-234, a discussion of the employment of
701

Interim Decision *1856
persons in newspaper writing occupations. In discussing the nature,
training and qualifications for this work, the handbook includes the
following statements:
Specialized reporters, who are well-versed in a subject matter field as well as
in writing, are increasingly interpreting and analyzing the news in subject
fields such as medicine, politics, science, education, business, labor, and religion.
Although talented writers with little or no academic training beyond high
school sometimes become reporters, an increasing number of newspapers will
consider only applicants with college education; graduate work is also becoming
increasingly important Some editors prefer those with a degree in journalism;
other consider a degree in liberal arts as equally desirable.
Young people who wish to prepare for newspaper work through a liberal arts
curriculum should take English courses that include some journalism, as well as
such subjects as sociology, political science, economics, history, and psychology.
%%vie who look forward to becoming technical writers, or to reporting in a special such as science, should concentrate on course work in their subject matter
areas to the maximum extent possible.
Some experienced reporters advance to positions such as columnist, correspondent, or editor ; but these positions represent the top of the field and eompe.
tition for them is keen.

Section 212(a) (14) of the Immigration and Nationality Act, as
amended, provides that third preference aliens must be issued a certification by the Secretary of Labor to the effect that qualified workers
in the "United States are unavailable, and that the alien's employment
would not have an adverse effect on wages and working conditions of
workers similarly employed in this country. Under 8 CFR 2042(f)
the Secretary of Labor's determination with respect to the issuance of
the required certification is obtained before any third preference petition may be approved. In view of his degree, and because his major
field of study was not one listed in Schedule A, Group II, 29 CFR,
his credentials were referred to the Department of Labor for consideration of issuance of the required certification under Schedule C, Group
II, 29 CFR. The certification was issued in the instant case, under
Schedule 0, Group II, 29 CFR, indicating that in the Department of
Labor's opinion the beneficiary qualified as a professional person in
his field.
Although formerly, and possibly even today, a talented, experienced
person without a degree in journalism could find employment in that
field, it appears the opportunities for such persons are becoming less
and less. From the foregoing it is -apparent that a baccalaureate degree
is now the accepted educational requirement for entry into the field of
journalism, and consequently that occupation, meeting the high educa
tional level of other professions, likewise qualifies as a professional
occupation.

702

Interim Decision #1856
The record reflects that the beneficiary possesses a bachelor of arts
degree, with a major field of study in journalism, and a minor field in
English, both fields being highly desirable for a journalist, and he has
had more than three years of experience as a journalist. We concur
in the opinion of the Department of Labor concerning his qualification
for classification as a professional person under section 203(a) (3) of
the Act.

ORDER: It is ordered that the petition to accord the beneficiary
third preference classification be and hereby is approved.

703

